Title: To George Washington from Major General John Sullivan, 11 October 1778
From: Sullivan, John
To: Washington, George


          
            Dear General—
            Head Quarters Providence Octr 11th [1778]
          
          I have the honor to acknowledge your Excellency<s> Favor of the 4th Instant, and shall invariably comply with your Intentions as  
            
            
            
            pointed out therein respecting the Cloathing. I have no reason to doubt, but the Troops under my Command may be satisfactorely supply’d in the manner you propose. I was likewise duly honord with your esteemd favor of the 5th Ulto; and beg leave in answer, to assure your Excellency, that if invaded, I shall exert every Faculty of Mind and Body to defeat their Purpose, and repel their Force. Thirty Sail have appear’d yesterday in the Harbour of Newport, five of which are said to be of force—the rest are Transports—Whether they have Troops on board, or what may be their design, are Mysteries, to discover which, shall be the Object of future enquiry. My present Conjectures are, that they have either transported Troops to reinforce the Garrison on Rhode Island or, that they mean to remove it entirely. I hope the Means I have employd to ascertain the Truth will enable me to inform your Excellency with certainty in my next of their real Intentions, and have the honor to remain, with great Official Respect & personal Regard—Yr Excellencys most obedt humble Servt
          
            Jno. Sullivan
          
        